Citation Nr: 0740735	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-03 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of 
claimed heat strokes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2004.  In July 2005, the veteran withdrew his 
appeal as to issues of service connection for a back 
condition, edema of the feet and legs, a prostate condition, 
and urethral stricture.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served as a combat medic in Vietnam from February 
1967 to February 1968, and he was awarded the Combat Medical 
Badge.  These factors conclusively establish that that the 
veteran engaged in combat, and, accordingly, the provisions 
of 38 U.S.C.A. § 1154(b) are for application.  

In the case of any veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  Specifically, if a 
combat veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
However, this reduced evidentiary burden relates only to the 
issue of service incurrence, and not to whether the veteran 
has a current disability or whether a current disability is 
linked to the incident in service; those two questions 
require medical evidence.  See Huston v. Principi, 18 Vet. 
App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  

The veteran contends that he suffered from three heat strokes 
in Vietnam, and was hospitalized on one occasion for a week.  
He believes that the heat strokes caused severe headaches, 
and he states that he has suffered from excruciating 
headaches since Vietnam.  In addition, he contends that he 
has hypertension which is due to service.  

Service medical records show that in August 1967, the veteran 
was referred by his commanding officer for work-up.  The 
veteran had a long history of heat sensitivity, and had 
developed frequent vomiting with true vertigo over the past 
24 to 36 hours.  The officer thought that the veteran may 
have a tendency to minimize his symptoms.  On admission, his 
blood pressure was 150/90.  According to the narrative 
summary, the veteran had an acute decompensation on the night 
of admission, and the impression was battle fatigue.  He had 
a gradual clearing of all symptoms during the 6 days of 
hospitalization, and the final diagnosis was combat 
exhaustion.  He was discharged to duty.  

Slightly more than two weeks later, in September 1967, was 
seen complaining of nausea and vomiting with vertigo after a 
vigorous day's work.  The nausea and vomiting abated, but 
shaking persisted with rapid breathing.  Blood pressure was 
140/75, and he had trembling limbs with a moderate degree of 
sweating.  He had periodic hyperventilation.  The impression 
was hyperventilation syndrome, rule out heat exhaustion.  He 
was given Thorazine, and was to be closely observed at the 
aid station with sedation as needed.  Later, his blood 
pressure was 134/70, and he appeared quieter and looked 
improved.  

Another undated "abbreviated clinical record" pertains to 
an incident in which the veteran was admitted with complaints 
of severe frontal headaches with abdominal cramping and 
vomiting.  He appeared to be in pain, and was agitated and 
hyperventilating.  On initial examination, his blood pressure 
was 160/110, but it dropped later to 140/80.  He had prompt 
relief of his headache.  The resting blood pressure ranged 
from 140-150/80-90.  It was noted that if he had a recurrence 
of symptoms, he deserved a more elaborate work-up for 
diabetes and/or hypertension.  

No other pertinent complaints were noted in the service 
medical records, and his blood pressure was 128/70 on the 
March 1968 separation examination.  

After service, the evidence shows that during a private 
hospitalization in March 1975, relating to a urethral 
stricture, the veteran had a blood pressure of 128/90.  
Private records dated from 1991 to 2004 show normal and 
abnormal blood pressure readings, although the records on 
file do not show a diagnosis of hypertension.  In March 1991, 
he sought treatment in an emergency room due to a headache.  
He complained of nausea but no vomiting, and he was noted to 
have photosensitivity.  His blood pressure was 160/110, and a 
history of headaches was noted.  It was noted that Procardia 
had reduced the blood pressure, but given no relief for the 
headache.  An outpatient treatment record dated in February 
1997 noted that for years, the veteran had had severe 
headaches where once or twice a year he would be given a shot 
because it was so bad, and accompanied by nausea, vomiting, 
and blurred vision.  The doctor noted that it sounded like a 
classical migraine.  In April 1992, the veteran reported 
yearly migraines.  Subsequent records show a diagnosis of 
cephalgia.  

Thus, while the evidence does not clearly establish the 
presence of hypertension, some elevated blood pressure 
readings were shown in service, after service in 1975, and in 
later records dated from 1991 to 2004.  In view of these 
elevated blood pressure readings, an examination should be 
provided to determine whether the veteran has hypertension, 
and, if so, whether it was of service onset, or due to 
service.  

Service medical records do not show that the veteran had a 
heatstroke in service.  Nevertheless, they do reflect three 
incidents in which the veteran was treated for symptoms 
which, while not identical, significantly overlapped, and 
heat was thought to be a possible factor on at least two of 
the occasions.  Thus, he should be afforded an examination to 
determine whether he has any residuals of these incidents, 
which he claims as heat strokes.  

Finally, one of the incidents in service involved a headache, 
and evidence after service dated from 1991 to 2004 shows 
recurrently headaches, with a long history of headaches, 
thought to be typical of migraines.  He must be provided an 
examination to determine whether his current headache 
disability is related to the in-service headache, and/or to 
the three possibly heat related incidents in service, or is 
otherwise due to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether he has a 
chronic headache disability and/or 
hypertension which was of service onset.  
In addition, the examiner should determine 
whether the veteran has current residuals 
of three incidents in service (claimed as 
heatstroke), one diagnosed as combat 
exhaustion (August 1967), one with an 
impression of hyperventilation syndrome or 
heat exhaustion noted (September 1967), 
and the other undated record without a 
diagnosis.  Any chronic residuals of those 
incidents should be identified and a 
diagnosis provided.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  Although the veteran's 
service medical records should be 
reviewed, a detailed history should be 
obtained from the veteran to supply any 
missing elements.  

The complete rationale for all opinions 
expressed must be provided.  In would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  The RO 
must consider all applicable laws and 
regulations, including 38 U.S.C.A. §  
1154(b).  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

